Citation Nr: 0531437	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-25 847	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the veteran submitted a timely substantive appeal of 
the denial of his claim for service connection for a right 
shoulder disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


FINDINGS OF FACT

1.	The veteran served on active duty from March 1982 to 
March 1986.  

2.	On November 2005, prior to the promulgation of a 
decision in the appeal, the Board received written withdrawal 
of this appeal from the appellant.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal of whether the veteran submitted a timely 
substantive appeal of the denial of his claim for service 
connection for a right shoulder disability is dismissed.  

                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


